 MICHIGAN HOSPITAL SERVICE33Michigan Hospital ServiceandInternational Union,United Automobile,Aerospace and AgriculturalImplementWorkers of America,(UAW). Case7-CA-8900November 5, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDKENNEDYUpon a charge filed on August 17, 1971, byInternational Union, United Automobile, Aerospaceand Agricultural Implement Workers of America,(UAW), herein called the Union, and duly served onMichigan Hospital Service, herein called the Respon-dent, the Acting General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 7, issued a complaint on August 19, 1971,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5)and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing, before aTrial Examiner were duly served on the parties to this,proceeding.With respect to the unfair labor practices, thecomplaint alleges, in substance, that on August 6,1971, following a Board election in Case 7-RC-10568,theUnion was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencing on or about August 12, 1971, and at alltimes thereafter, Respondent has refused, and contin-ues to date to refuse, to bargain collectively' with theUnion as the exclusive bargaining representative. OnAugust 27, 1971, Respondent filed its answer, to thecomplaint admitting in part, and denying in part, theallegations in the complaint. The Respondent admits,in substance, all of the factual allegations of thecomplaint, including its refusal to recognize andbargain with the Union, but denies the appropriate-ness of the unit and the validity of the certification.On September 2, 1971, the Union filed with theBoard a Motion for Judgment on the Pleadings, andon September 10, 1971, counsel for the i GeneralCounsel filed with the Board a Motion To ransferCase to and Continue Proceeding Before the Boardand for Judgment on the Pleadings, both of whichshall be treated as Motions for Summary Judgment.The motions, herein considered together, allege thatthere are no factualissues indispute which wouldwarrant a hearing and that the Respondent has raisedno issues in its answer which were not previouslyconsidered and decided in Case 7-RC-10568; andtheymove that the Board make findings of fact,conclusions of law, and a remedial order consistentwith the allegations of the complaint. Subsequently,on September 16, 1971, the Board issued an ordertransferring the proceeding to the Board and a NoticeTo Show Cause why the General Counsel's Motionfor Summary Judgment should not be granted. TheRespondent failed to file ,a response to Notice ToShow Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for Summary JudgmentAs reflected above, the Respondent's answeradmits, in substance, all of the factual allegations ofthe complaint, including its refusal to recognize andbargain with the Union which had been certified asthe collective-bargaining representative of the em-ployees described in the complaint. Affirmatively, theRespondent raises defenses relating to the appropri-ateness of the unit and the validity of the certification.The Respondent through its answer is attempting torelitigate the same issues which it raised in therepresentation proceeding in Case 7-RC-10568 whichwas denied by the Board in its Request for Review onJuly 27, 1971.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a, respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issueswhich were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issue1Official notice is taken of the record in the representation proceeding,269 F.Supp. 573 (D C. Va., 1967);Follett Corp,164 NLRB 378, enfd 397Case 7-RC-10568, as the term "record" is defined m Secs. 102.68 andF.2d 91 (C.A. 7, 1968); Sec. 9(d) of the NLRA.102.69(f) of the Board'sRules and Regulations,Series'8, as amended.See2 SeePittsburgh Plate GlassCo. v. N.L KB.,313 U.S.146, 162(1941);LTV Electrosystems,Inc.,166NLRB 938, enfd. 388 F.2d 683(C.A. 4,Rules and Regulations of the Board,Secs. 102.67(f) and 102.69(c).1968);Golden Age BeverageCo.,167NLRB 151;Intertype Co.v,Penello,194 NLRB No. 7 34DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich is properly litigable in this unfair labor practiceproceeding.We shall, accordingly, grant the GeneralCounsel's Motion for Summary Judgment and there-fore find it unnecessary to rule on the Union's Motionfor Summary Judgment.On the basis of the entire record, the, Board makesthe following:FINDINGS OF FACTtutea unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All sales representatives of the Employer's Mar-keting Division, employed by the Employer at itsWestside district office located in Detroit, Michi-gan; but excluding all office clerical employees,professional employees, confidential employees,guards and supervisors as defined in the Act.1.THE BUSINESS OF THE RESPONDENTThe Respondent is, and has been at all timesmaterial herein, a nonprofit corporation duly organ-ized under, and existing by virtue of, the laws of theState ofMichigan.At all times material herein,Respondent has been engaged in the marketing andsale of prepaid hospitalization and surgical protectionunder the name of "Blue Cross" and "Blue Shield"both to, group and individual subscribers. In thecourse of its business operations, Respondent main-tains various offices which are located throughout theState of Michigan, including a district office locatedat 24350 Joy Road, Detroit, Michigan, known as theWestside office.The Westside office is the onlyfacility involved in this proceeding. During the yearending December 31, 1970, which period is represent-ative of its operations during all times material hereto,Respondent, in the course and conduct of its businessoperations, performed services valued in excess of$500,000. During the same period, it received premi-ums valued in excess of $50,000 from insurancepolicies with General Motors Corporation, located inthe State of Michigan, which company annually sellsand ships products valued in excess of $50,000 fromitsMichigan plants directly to points located outsidethe State of Michigan.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aeros-pace and Agricultural Implement Workers of Ameri-ca, (UAW),isa labor organizationwithin themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-2.The certificationOn July 29, 1971, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 7, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on August 6, 1971, and the Unioncontinues to be such exclusive representative, withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent's,RefusalCommencing on or about August 12, 1971, andcontinuing at all times thereafter to date, theRespondent has refused, and continues to refuse, torecognize and bargain with the Union as the exclusiverepresentative for collective bargaining of all employ-ees in said unit.Accordingly, we find that the Respondent has, sinceAugust 12, 1971, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit,and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, upon MICHIGAN HOSPITAL SERVICE35request, bargain collectively with the Union as theexclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recogniz-ed bargaining representative in the appropriate unit.SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/bla Lamar Hotel,140 NLRB226, 229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379U.S. 817;Burnett Construction Company,149 NLRB1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.MichiganHospital Service is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.International Union, United Automobile, Ae-rospace and Agricultural ImplementWorkers ofAmerica, (UAW), is a labor organization within themeaning of Section 2(5) of the Act.3.All sales representatives of the Employer'sMarketing Division, employed by the Employer at itsWestside district office located in Detroit, Michigan;but excluding all office clerical employees, profession-al employees, confidential employees, guards andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.Since August 6, 1971, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about August 12, 1971, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them in3In the event that this Order is enforced by a Judgmentof a UnitedStates Courtof Appeals,the words in the notice reading "Postedby Orderof the NationalLaborRelations Board" shall be changed to read "PostedSection 7 of the Act, and thereby has engaged in andisengaginginunfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent,Michigan Hospital Service, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with International Union, UnitedAutomobile, Aerospace and Agricultural Workers ofAmerica, (UAW), as the exclusive bargaining repre-sentative of its employees in the following appropriateunit:All sales representatives of the Employer's Mar-keting Division, employed by the Employer at itsWestside district office located in Detroit, Michi-gan; but excluding all office clerical employees,professional employees, confidential employees,guards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid-appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its Westside district office located inDetroit,Michigan, copies of the attached noticemarked "Appendix." 3 Copies of said notice, on formsprovided by the Regional Director for Region 7, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 7, inPursuant to a Judgmentof the UnitedStates Courtof AppealsEnforcingan Order of the National LaborRelations Board." 36DECISIONSOF NATIONALLABOR RELATIONS BOARDwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Interna-tional Union, United Automobile, Aerospace andAgricultural ImplementWorkers of America,(UAW), as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT,in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:All sales representatives of the Employer'sMarketing Division, employed by the Em-ployer at its Westside district office located inDetroit,Michigan;' but excluding all officeclerical employees, professional employees,confidential employees, guards and supervi-sors as defined in the Act.MICHIGAN HOSPITALSERVICE(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 500 Book Building, 1249 Washington Boule-vard,Detroit,Michigan48226,Telephone313-226-3200.